Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 4, 2020

          Nos. 04-20-00244-CR, 04-20-00245-CR, 04-20-00246-CR, 04-20-00247-CR,
    04-20-00248-CR, 04-20-00249-CR, 04-20-00250-CR, 04-20-00251-CR, 04-20-00252-CR,
    04-20-00253-CR, 04-20-00254-CR, 04-20-00255-CR, 04-20-00256-CR, 04-20-00257-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                 David Daniel ROBLES, ET AL.
                                           Appellees

                          From the County Court, Kinney County, Texas
              Trial Court Nos. 10007CR, 10164CR, 10156CR, 10165CR, 10176CR,
                 10182CR, 10205CR, 10209CR, 10226CR, 10231CR, 10236CR,
                                 10237CR, 10238CR, 10239CR
                            Honorable Tully Shahan, Judge Presiding


                                          ORDER

       On September 11, 2020, this court issued an order granting appellant’s motion to consolidate
these appeals for the purposes of motions, orders, briefing, oral argument, decision, and opinion.
Our order stated as follows:

                The motion is GRANTED IN PART and it is ORDERED that the appeals
       shall be consolidated for motions, briefing, and argument purposes only. The parties
       shall file motions, briefs, and other pleadings as if the appeals were one appeal, but
       shall include the table of cases that appears on page two of appellant’s motion to
       consolidate, referencing all appeal and trial court cause numbers in the style of the
       filing.

             The court will dispose of the appeals with separate judgments, opinions, and
       mandates except to the extent the appeals involve the same defendant.

        Appellant filed a consolidated brief in these appeals on September 28, 2020. Therefore,
appellees’ brief was due on October 29, 2020. Appellees have filed neither a brief nor a motion for
extension of time. Appellees are therefore ORDERED to file no later than January 4, 2021, (1)
their brief and (2) a motion for extension of time explaining the failure to file their brief.
       If appellees’ brief is not filed by January 4, 2021, this appeal will be submitted for
consideration without benefit of an appellees’ brief.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 4th day of December, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court